Citation Nr: 9919977	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for transitional cell 
carcinoma of the bladder.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel
INTRODUCTION

The veteran had active service from November 1944 to October 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the issues on appeal.

The Board notes that, at a personal hearing in August 1998, 
the veteran and his representative withdrew his claim under 
the provisions of 38 U.S.C.A. § 1151 for compensation for 
additional disability as a result of VA surgical treatment.


FINDINGS OF FACT

1.  There is no competent medical evidence linking 
transitional cell carcinoma of the bladder to exposure to 
ionizing radiation or mustard gas during service, or to any 
other incident of service.

2.  There is no competent medical evidence linking a skin 
disability to exposure to mustard gas or ionizing radiation 
during service, or to any other incident of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
transitional cell carcinoma of the bladder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a skin 
disability is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran 
originally filed his claim for service connection for bladder 
cancer in July 1986.  Since that time, the RO has attempted 
to obtain additional information and further develop the 
record.  The RO has been unable to obtain any of the 
veteran's service medical records.  A February 1996 response 
from the National Personnel Records Center (NPRC) indicated 
that none of the veteran's service medical records could be 
located.  A November 1988 response from the National Archives 
reflected that no records pertaining to the veteran's unit 
were available for the month of August 1945.  In view of the 
RO's efforts to locate any available service medical or 
personnel records, the Board finds that no useful purpose 
would be served by delaying the veteran's appeal with any 
additional attempts to locate such records. 

The veteran contends he has a skin disability and 
transitional cell carcinoma of the bladder as a result of 
exposure to mustard gas and ionizing radiation in service.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service incurrence for certain chronic 
diseases, such as malignant tumors, will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§  1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  A claim may also be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

Claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.311(b).  Each 
provides a separate and distinct basis for establishing 
service connection based on exposure to ionizing radiation in 
service.  Under 38 U.S.C.A. § 1112(c), there is a presumption 
of service connection on a radiation basis for certain 
specified diseases, when the specified disease becomes 
manifest in a veteran who participated in a "radiation-risk 
activity."  The term "radiation risk activity" includes 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending July 1, 1946, which 
were required to perform or support military occupation 
functions such as occupation of territory, control of the 
population, stabilization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(ii), (vi).  The term also 
includes on-site participation in a test involving the 
atmospheric detonation of a nuclear device or internment as a 
prisoner of war in Japan during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(ii).

Under 38 C.F.R. § 3.311(b)(2), in cases where a veteran has 
been exposed to ionizing radiation, where a radiogenic 
disease is first manifested after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.

The applicable regulatory provisions pertaining to mustard 
gas exposure stipulate the diseases for which service 
connection may be presumed due to exposure to specified 
vesicant agents during active military service.  38 C.F.R. § 
3.316 (1998).  When there was full-body exposure to nitrogen 
or sulfur mustard during active service, the specified 
diseases are chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung cancer (excluding mesothelioma) and squamous 
cell carcinoma of the skin.  38 C.F.R. § 3.316 (a)(1).  When 
there was full-body exposure to nitrogen, sulfur mustard or 
Lewisite during active service, the specified diseases are 
chronic laryngitis, chronic bronchitis, chronic emphysema, 
chronic asthma, or chronic obstructive pulmonary disease.  
38 C.F.R. § 3.316 (a)(2).  When there was full-body exposure 
to nitrogen mustard during active service, the specified 
disease is acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316 (a)(3).

The veteran's September 1946 separation examination contains 
no references or findings related to cancer.  The veteran's 
skin was evaluated as normal.

I.  Service Connection For Transitional Cell Carcinoma Of The 
Bladder

The veteran has stated that he was in the harbor off 
Nagasaki, Japan, the night before an atomic bomb was dropped 
on the city.  He stated that he was exposed to nuclear 
fallout, and that the exposure to the radiation has caused 
his bladder cancer and skin disabilities.  The veteran has 
not alleged that he went on shore as part of an occupation 
force of Nagasaki or Hiroshima.

The veteran's Enlisted Record and Report of Separation 
indicates that the veteran was in the Pacific Theatre of 
Operations from August 12, 1945 to August 23, 1946.  His Army 
Separation Qualification Record reflects that he was a 
military policeman on occupation duty in Korea.  A personnel 
record reflects that his unit was assigned to the Ryukyu 
Islands in August 1945.

A July 1986 VA treatment record reflects that the veteran was 
diagnosed with transitional cell carcinoma of the bladder.  

The veteran's disability, urinary bladder cancer (cancer of 
the urinary tract), is among the diseases listed at 
38 U.S.C.A. § 1112(c).  Further, urinary bladder cancer does 
constitute a "radiogenic disease."  38 C.F.R. § 
3.311(b)(2)(i).  The evidence of record, however, offers no 
basis upon which to conclude that the veteran was exposed to 
ionizing radiation in service.  The Board finds it pertinent 
to note that the veteran has not alleged that he went on 
shore as part of an occupation force of Nagasaki or 
Hiroshima; he simply alleges that he was in the Nagasaki 
harbor the night before an Atomic bomb was dropped on that 
city.  However, the Board notes that the veteran's service 
records reflect that he was not in the Pacific Theatre of 
Operations until August 12, 1945, whereas the atomic bomb was 
dropped on Nagasaki on August 9, 1945.  Other than the 
veteran's own statement, there is no evidence that he was 
ever in the Nagasaki harbor on or about August 9, 1945, or at 
any time from August 6, 1945 to July 1,1946, as required by 
38 U.S.C.A. § 1112(c)(3).  Further, the evidence does not 
show, and the veteran has not contended, that he was in the 
area of Hiroshima or Nagasaki from September 1945 to July 
1946, as required by 38 C.F.R. § 3.311(b)(i).  While the 
veteran did receive the Army Occupation of Japan Medal, the 
Board notes that personnel records reflect that the veteran's 
unit was located in the Ryukyu Islands.  A Department of 
Defense publication, the Manual of Military Decorations and 
Awards, indicates that military service in the Ryukyu Islands 
would qualify a soldier to be eligible for the Army 
Occupation of Japan Medal.  In short, other than the 
veteran's own statement, there is no evidence that he was 
ever in Nagasaki or Hiroshima during the applicable time 
frames.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. 
§ 3.311(b)(i).

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that his bladder cancer is 
etiologically related to radiation exposure in service or 
otherwise to service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  However, in this case, there is no 
evidence that any physician or other qualified health care 
professional has attributed the veteran's bladder cancer to 
exposure to ionizing radiation or otherwise to service.

The Board also observes that urinary bladder cancer is not 
among those diseases subject to the presumptions contained in 
38 C.F.R. § 3.316.  The veteran could nonetheless establish 
service connection for his bladder cancer with competent 
evidence of a current disability and of a nexus between 
current disability and mustard gas exposure during service, 
or with competent evidence that the claimed disabilities were 
incurred on a direct basis.  See Combee.  However, while 
there is medical evidence of current bladder cancer, there is 
no medical evidence relating the current bladder cancer to 
mustard gas exposure or any other event in service.  There is 
also no evidence that bladder cancer was present to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309 (1998).

Under the circumstances, the Board finds that the veteran has 
failed to present competent medical evidence of a well 
grounded claim for service connection for transitional cell 
carcinoma of the bladder as a result of exposure to ionizing 
radiation or mustard gas, or any event during service.

II.  Service Connection For a Skin Disability

The veteran has stated that his skin disabilities are the 
result of his exposure to Mustard Gas during training while 
on active duty.  He has also attributed the skin disabilities 
to fallout from the Atomic Bomb dropped on Nagasaki.  

A May 1987 VA medical record reflects that the veteran has 
been diagnosed with eczema, Schamberg's Disease, pedal edema, 
and onychomycosis.  

The Board observes that the various skin disabilities for 
which the veteran is claiming service connection are not 
among those subject to the presumptions contained in § 3.316.  
Therefore, that section is not applicable to the veteran's 
claim, and the veteran's skin disabilities may not be 
presumed to be due to his exposure to mustard gas during 
service.  Further, there is no medical evidence relating the 
current skin disabilities to mustard gas exposure, ionizing 
radiation, or any other event in service.  Accordingly, the 
veteran's claim for service connection for a skin disability 
is not well grounded as must be denied on that basis.

III.  Conclusion

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claims for service connection well grounded.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Further, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claims for service connection 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, service 
connection for transitional cell carcinoma of the bladder is 
denied.

A well-grounded claim not having been submitted, service 
connection for a skin disability is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

